Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 1 of 11 Page ID #:1601




    

    

    

    

    

    

    

    
                                81,7(' 67$7(6 ',675,&7 &2857
    
                              &(175$/ ',675,&7 2) &$/,)251,$
   

           /$1&( $$521 :,/621 et al.
                                                        &DVH 1R FY0:)05:[
                       3ODLQWLII3HWLWLRQHUV
                YV
                                                         3527(&7,9( 25'(5 5(
           )(/,&,$ / 321&( et al.                   352'8&7,21 2) ,10$7(
                                                         +($/7+ 5(&25'6 72 &2857
                       'HIHQGDQW5HVSRQGHQWV          $332,17(' 1(875$/
   

   
               ,1752'8&7,21
   
                     385326(6 $1' /,0,7$7,216
   
                 'LVFRYHU\ LQ WKLV DFWLRQ LV OLNHO\ WR LQYROYH SURGXFWLRQ RI FRQILGHQWLDO
   
        SURSULHWDU\ RU SULYDWH LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF
   
        GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ SURVHFXWLQJ WKLV OLWLJDWLRQ PD\
   
        EH ZDUUDQWHG $FFRUGLQJO\ WKH SDUWLHV KHUHE\ VWLSXODWH WR DQG SHWLWLRQ WKH &RXUW WR
   
        HQWHU WKH IROORZLQJ 6HFRQG 6WLSXODWHG 3URWHFWLYH 2UGHU UH 3URGXFWLRQ RI ,QPDWH
   
        +HDOWK 5HFRUGV WR &RXUW$SSRLQWHG 1HXWUDO 7KH SDUWLHV DFNQRZOHGJH WKDW WKLV
   
        2UGHU GRHV QRW FRQIHU EODQNHW SURWHFWLRQV RQ DOO GLVFORVXUHV RU UHVSRQVHV WR
   
        GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW DIIRUGV IURP SXEOLF GLVFORVXUH DQG XVH H[WHQGV
   
        RQO\ WR WKH OLPLWHG LQIRUPDWLRQ RU LWHPV WKDW DUH HQWLWOHG WR FRQILGHQWLDO WUHDWPHQW
   
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 2 of 11 Page ID #:1602




       XQGHU WKH DSSOLFDEOH OHJDO SULQFLSOHV 7KH SDUWLHV IXUWKHU DFNQRZOHGJH DV VHW IRUWK
       LQ 6HFWLRQ  EHORZ WKDW WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU GRHV QRW HQWLWOH WKHP WR
       ILOH FRQILGHQWLDO LQIRUPDWLRQ XQGHU VHDO &LYLO /RFDO 5XOH  VHWV IRUWK WKH
       SURFHGXUHV WKDW PXVW EH IROORZHG DQG WKH VWDQGDUGV WKDW ZLOO EH DSSOLHG ZKHQ D SDUW\
       VHHNV SHUPLVVLRQ IURP WKH FRXUW WR ILOH PDWHULDO XQGHU VHDO
                 *22' &$86( 67$7(0(17
             *RRG FDXVH H[LVWV IRU WKLV VWLSXODWHG SURWHFWLYH RUGHU 7KLV DFWLRQ PDNHV
       DOOHJDWLRQV FRQFHUQLQJ PHDVXUHV WKDW WKH 'HIHQGDQW5HVSRQGHQWV KDYH WDNHQ DW )&,
       7HUPLQDO ,VODQG D IHGHUDO FRUUHFWLRQDO LQVWLWXWLRQ LQ UHVSRQVH WR &29,' 2Q
      -XO\   WKH &RXUW DSSRLQWHG 'U 0LFKDHO 5RZH WR VHUYH DV D QHXWUDO WR
      SHUIRUP D VLWH YLVLW RI )&, 7HUPLQDO ,VODQG DQG VXEPLW D ZULWWHQ UHSRUW WR WKH &RXUW
      $IWHU SHUIRUPLQJ D VLWH YLVLW RQ $XJXVW  DQG   'U 5RZH KDV UHTXHVWHG
      FRSLHV RI KHDOWK FDUH UHFRUGV RI FHUWDLQ FXUUHQW DQG IRUPHU LQPDWHV DW )&, 7HUPLQDO
      ,VODQG ZKLFK 'HIHQGDQW5HVSRQGHQWV DQWLFLSDWH SURGXFLQJ WR 'U 5RZH 7KH
      SURGXFWLRQ RI VXFK PDWHULDOV WR 'U 5RZH ZDUUDQWV VSHFLDO SURWHFWLRQ IURP SXEOLF
      GLVFORVXUHV DQG IURP XVH IRU DQ\ SXUSRVH RXWVLGH RI WKLV DFWLRQ 6XFK FRQILGHQWLDO
      PDWHULDOV FRQVLVW RI PHGLFDO LQIRUPDWLRQ WKDW LV RWKHUZLVH JHQHUDOO\ XQDYDLODEOH WR
      WKH SXEOLF RU ZKLFK PD\ EH SULYLOHJHG RU RWKHUZLVH SURWHFWHG IURP GLVFORVXUH XQGHU
      VWDWH DQG IHGHUDO VWDWXWHV $FFRUGLQJO\ WR SURWHFW VXFK LQIRUPDWLRQ DQG WR HQVXUH
      WKDW 'U 5RZH LV SHUPLWWHG DFFHVV WR VXFK PDWHULDO IRU KLV VHUYLFH DV D FRXUW
      DSSRLQWHG H[SHUW DQG SUHSDUDWLRQ RI KLV UHSRUW LQ WKLV DFWLRQ D SURWHFWLYH RUGHU IRU
      VXFK LQIRUPDWLRQ LV MXVWLILHG LQ WKLV PDWWHU 7KLV SURWHFWLYH RUGHU DSSOLHV RQO\ WR WKH
      KHDOWK FDUH UHFRUGV UHTXHVWHG E\ 'U 5RZH DQG GRHV QRW DSSO\ WR RWKHU GRFXPHQWV
      SURGXFHG E\ WKH 3DUWLHV
  

  

  

  
                                                   
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 3 of 11 Page ID #:1603




           '(),1,7,216
                 $FWLRQ WKH DERYHFDSWLRQHG IHGHUDO ODZVXLW Wilson et. al v. Ponce
       FY0:)05:
                 &KDOOHQJLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW FKDOOHQJHV WKH
       GHVLJQDWLRQ RI LQIRUPDWLRQ RU LWHPV XQGHU WKLV 2UGHU
                 ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV LQIRUPDWLRQ UHJDUGOHVV RI
       KRZ LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG RU WDQJLEOH WKLQJV WKDW TXDOLI\ IRU
       SURWHFWLRQ XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  F  DQG DV VSHFLILHG DERYH LQ
       WKH *RRG &DXVH 6WDWHPHQW
                1RQ3DUW\ DQ\ QDWXUDO SHUVRQ SDUWQHUVKLS FRUSRUDWLRQ DVVRFLDWLRQ RU
      RWKHU OHJDO HQWLW\ QRW QDPHG DV D 3DUW\ WR WKLV DFWLRQ
                3DUW\ DQ\ SDUW\ WR WKLV $FWLRQ DQG WKHLU FRXQVHO RI UHFRUG DQG WKHLU
      VXSSRUW VWDII 
                3URGXFLQJ 3DUW\ 'HIHQGDQW5HVSRQGHQWV
                3URWHFWHG 0DWHULDO DQ\ LQPDWH KHDOWK UHFRUGV SURGXFHG E\ 'HIHQGDQW
      5HVSRQGHQWV GHVLJQDWHG DV ³&21),'(17,$/´
  

          6&23(
            7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWLRQ DQG 2UGHU FRYHU QRW RQO\
      3URWHFWHG 0DWHULDO DV GHILQHG DERYH  EXW DOVR  DQ\ LQIRUPDWLRQ FRSLHG RU
      H[WUDFWHG IURP 3URWHFWHG 0DWHULDO  DOO FRSLHV H[FHUSWV VXPPDULHV RU
      FRPSLODWLRQV RI 3URWHFWHG 0DWHULDO DQG  DQ\ WHVWLPRQ\ FRQYHUVDWLRQV RU
      SUHVHQWDWLRQV E\ 3DUWLHV RU WKHLU &RXQVHO WKDW PLJKW UHYHDO 3URWHFWHG 0DWHULDO
            $Q\ XVH RI 3URWHFWHG 0DWHULDO DW WULDO ZLOO EH JRYHUQHG E\ WKH RUGHUV RI WKH
      WULDO MXGJH 7KLV 2UGHU GRHV QRW JRYHUQ WKH XVH RI 3URWHFWHG 0DWHULDO DW WULDO
  

  

  
                                                   
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 4 of 11 Page ID #:1604




           '85$7,21
              (YHQ DIWHU ILQDO GLVSRVLWLRQ RI WKLV OLWLJDWLRQ WKH FRQILGHQWLDOLW\ REOLJDWLRQV
       LPSRVHG E\ WKLV 2UGHU ZLOO UHPDLQ LQ HIIHFW XQWLO WKH 3URGXFLQJ 3DUW\ DJUHHV
       RWKHUZLVH LQ ZULWLQJ RU D FRXUW RUGHU RWKHUZLVH GLUHFWV )LQDO GLVSRVLWLRQ ZLOO EH
       GHHPHG WR EH WKH ODWHU RI  GLVPLVVDO RI DOO FODLPV DQG GHIHQVHV LQ WKLV $FWLRQ ZLWK
       RU ZLWKRXW SUHMXGLFH DQG  ILQDO MXGJPHQW KHUHLQ DIWHU WKH FRPSOHWLRQ DQG
       H[KDXVWLRQ RI DOO DSSHDOV UHKHDULQJV UHPDQGV WULDOV RU UHYLHZV RI WKLV $FWLRQ
       LQFOXGLQJ WKH WLPH OLPLWV IRU ILOLQJ DQ\ PRWLRQV RU DSSOLFDWLRQV IRU H[WHQVLRQ RI WLPH
       SXUVXDQW WR DSSOLFDEOH ODZ
  

          '(6,*1$7,1* 3527(&7(' 0$7(5,$/
                ([HUFLVH RI 5HVWUDLQW DQG &DUH LQ 'HVLJQDWLQJ 0DWHULDO IRU 3URWHFWLRQ
            'HIHQGDQW5HVSRQGHQWV DV WKH 3URGXFLQJ 3DUW\ PXVW WDNH FDUH WR OLPLW DQ\
      GHVLJQDWLRQ RI LQIRUPDWLRQ RU GRFXPHQWV IRU SURWHFWLRQ XQGHU WKLV 2UGHU WR VSHFLILF
      PDWHULDO WKDW TXDOLILHV XQGHU WKH DSSURSULDWH VWDQGDUGV 7KH 3URGXFLQJ 3DUW\ PXVW
      GHVLJQDWH IRU SURWHFWLRQ RQO\ WKRVH SDUWV RI PDWHULDO GRFXPHQWV LWHPV RU RUDO RU
      ZULWWHQ FRPPXQLFDWLRQV WKDW TXDOLI\ VR WKDW RWKHU SRUWLRQV RI WKH PDWHULDO
      GRFXPHQWV LWHPV RU FRPPXQLFDWLRQV IRU ZKLFK SURWHFWLRQ LV QRW ZDUUDQWHG DUH QRW
      VZHSW XQMXVWLILDEO\ ZLWKLQ WKH DPELW RI WKLV 2UGHU
            ,I LW FRPHV WR WKH 3URGXFLQJ 3DUW\¶V DWWHQWLRQ WKDW LQIRUPDWLRQ RU LWHPV WKDW LW
      GHVLJQDWHG IRU SURWHFWLRQ GR QRW TXDOLI\ IRU SURWHFWLRQ WKDW 3URGXFLQJ 3DUW\ PXVW
      SURPSWO\ QRWLI\ 'U 5RZH DQG DOO RWKHU 3DUWLHV WKDW LW LV ZLWKGUDZLQJ WKH
      LQDSSOLFDEOH GHVLJQDWLRQ
                0DQQHU DQG 7LPLQJ RI 'HVLJQDWLRQV ([FHSW DV RWKHUZLVH SURYLGHG LQ
      WKLV 2UGHU VHH HJ VHFRQG SDUDJUDSK RI VHFWLRQ  D EHORZ  RU DV RWKHUZLVH
      VWLSXODWHG RU RUGHUHG LQPDWH KHDOWK UHFRUGV WKDW TXDOLI\ IRU SURWHFWLRQ XQGHU WKLV
      2UGHU PXVW EH FOHDUO\ VR GHVLJQDWHG EHIRUH WKH\ DUH GLVFORVHG RU SURGXFHG
  
                                                    
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 5 of 11 Page ID #:1605




             'HVLJQDWLRQ LQ FRQIRUPLW\ ZLWK WKLV 2UGHU UHTXLUHV
              D IRU LQIRUPDWLRQ LQ GRFXPHQWDU\ IRUP HJ SDSHU RU HOHFWURQLF GRFXPHQWV
       EXW H[FOXGLQJ WUDQVFULSWV RI GHSRVLWLRQV RU RWKHU SUHWULDO RU WULDO SURFHHGLQJV  WKDW
       WKH 3URGXFLQJ 3DUW\ DIIL[ DW D PLQLPXP WKH OHJHQG ³&21),'(17,$/´ KHUHLQDIWHU
       ³&21),'(17,$/ OHJHQG´  WR HDFK SDJH WKDW FRQWDLQV SURWHFWHG PDWHULDO ,I RQO\ D
       SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH TXDOLILHV IRU SURWHFWLRQ WKH 3URGXFLQJ
       3DUW\ DOVR PXVW FOHDUO\ LGHQWLI\ WKH SURWHFWHG SRUWLRQ V HJ E\ PDNLQJ DSSURSULDWH
       PDUNLQJV LQ WKH PDUJLQV 
              E IRU WHVWLPRQ\ JLYHQ LQ GHSRVLWLRQV WKDW WKH 3URGXFLQJ 3DUW\ LGHQWLI\ WKH
      3URWHFWHG 0DWHULDO RQ WKH UHFRUG EHIRUH WKH FORVH RI WKH GHSRVLWLRQ DOO SURWHFWHG
      WHVWLPRQ\
             F IRU LQIRUPDWLRQ SURGXFHG LQ VRPH IRUP RWKHU WKDQ GRFXPHQWDU\ DQG IRU
      DQ\ RWKHU WDQJLEOH LWHPV WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ LQ D SURPLQHQW SODFH RQ WKH
      H[WHULRU RI WKH FRQWDLQHU RU FRQWDLQHUV LQ ZKLFK WKH LQIRUPDWLRQ LV VWRUHG WKH OHJHQG
      ³&21),'(17,$/´ ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH LQIRUPDWLRQ ZDUUDQWV
      SURWHFWLRQ WKH 3URGXFLQJ 3DUW\ WR WKH H[WHQW SUDFWLFDEOH ZLOO LGHQWLI\ WKH SURWHFWHG
      SRUWLRQ V 
                 ,QDGYHUWHQW )DLOXUHV WR 'HVLJQDWH ,I WLPHO\ FRUUHFWHG DQ LQDGYHUWHQW
      IDLOXUH WR GHVLJQDWH TXDOLILHG LQIRUPDWLRQ RU LWHPV GRHV QRW VWDQGLQJ DORQH ZDLYH
      WKH 3URGXFLQJ 3DUW\¶V ULJKW WR VHFXUH SURWHFWLRQ XQGHU WKLV 2UGHU IRU VXFK PDWHULDO
      8SRQ WLPHO\ FRUUHFWLRQ RI D GHVLJQDWLRQ 'U 5RZH PXVW PDNH UHDVRQDEOH HIIRUWV WR
      DVVXUH WKDW WKH PDWHULDO LV WUHDWHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV 2UGHU
  

          &+$//(1*,1* &21),'(17,$/,7< '(6,*1$7,216
                 7LPLQJ RI &KDOOHQJHV $Q\ 3DUW\ RU 1RQ3DUW\ PD\ FKDOOHQJH D
      GHVLJQDWLRQ RI FRQILGHQWLDOLW\ DW DQ\ WLPH WKDW LV FRQVLVWHQW ZLWK WKH &RXUW¶V
      6FKHGXOLQJ 2UGHU
  
                                                    
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 6 of 11 Page ID #:1606




                      0HHW DQG &RQIHU 7KH &KDOOHQJLQJ 3DUW\ ZLOO LQLWLDWH WKH GLVSXWH
       UHVROXWLRQ SURFHVV DQG LI QHFHVVDU\ ILOH D GLVFRYHU\ PRWLRQ XQGHU /RFDO 5XOH 
       HW VHT
                      7KH EXUGHQ RI SHUVXDVLRQ LQ DQ\ VXFK FKDOOHQJH SURFHHGLQJ ZLOO EH RQ
       WKH 3URGXFLQJ 3DUW\ )ULYRORXV FKDOOHQJHV DQG WKRVH PDGH IRU DQ LPSURSHU SXUSRVH
       HJ WR KDUDVV RU LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\
       H[SRVH WKH &KDOOHQJLQJ 3DUW\ WR VDQFWLRQV 8QOHVV WKH 3URGXFLQJ 3DUW\ KDV ZDLYHG
       RU ZLWKGUDZQ WKH FRQILGHQWLDOLW\ GHVLJQDWLRQ DOO SDUWLHV ZLOO FRQWLQXH WR DIIRUG WKH
       PDWHULDO LQ TXHVWLRQ WKH OHYHO RI SURWHFWLRQ WR ZKLFK LW LV HQWLWOHG XQGHU WKH
      3URGXFLQJ 3DUW\¶V GHVLJQDWLRQ XQWLO WKH &RXUW UXOHV RQ WKH FKDOOHQJH
  

              $&&(66 72 $1' 86( 2) 3527(&7(' 0$7(5,$/
                     %DVLF 3ULQFLSOHV 'U 5RZH PD\ XVH 3URWHFWHG 0DWHULDO WKDW LV GLVFORVHG
      E\ 'HIHQGDQW5HVSRQGHQWV LQ FRQQHFWLRQ ZLWK WKLV $FWLRQ RQO\ IRU SXUSRVHV RI KLV
      DSSRLQWPHQW DV DQ H[SHUW LQ WKLV PDWWHU 6XFK 3URWHFWHG 0DWHULDO PD\ EH GLVFORVHG
      RQO\ WR WKH FDWHJRULHV RI SHUVRQV DQG XQGHU WKH FRQGLWLRQV GHVFULEHG LQ WKLV 2UGHU
      :KHQ WKH $FWLRQ KDV EHHQ WHUPLQDWHG 'U 5RZH PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI
      VHFWLRQ  EHORZ ),1$/ ',6326,7,21 
                3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ 'U 5RZH DW D ORFDWLRQ
      DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH SHUVRQV DXWKRUL]HG
      XQGHU WKLV 2UGHU
                     'LVFORVXUH RI ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV 8QOHVV
      RWKHUZLVH RUGHUHG E\ WKH &RXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH 3URGXFLQJ 3DUW\ 'U
      5RZH PD\ GLVFORVH DQ\ LQIRUPDWLRQ RU LWHP GHVLJQDWHG ³&21),'(17,$/´ RQO\ WR
                      D WKH &RXUW DQG LWV SHUVRQQHO
                      E FRXUW UHSRUWHUV DQG WKHLU VWDII
                      F WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU D
      FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH LQIRUPDWLRQ
                                                         
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 7 of 11 Page ID #:1607




                   G WKH SDUWLFXODU LQPDWH ZKRVH KHDOWK FDUH UHFRUGV RU ZKRVH LQIRUPDWLRQ
       DERXW DQ\ FXUUHQW RU SULRU VH[XDO RIIHQVHV DUH UHFHLYHG DQG
                   H DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO
       PXWXDOO\ DJUHHG XSRQ E\ DQ\ RI WKH SDUWLHV HQJDJHG LQ VHWWOHPHQW GLVFXVVLRQV
                  'LVFORVXUH WR &RXQVHO IRU 3ODLQWLII3HWLWLRQHUV $OO 3URWHFWHG 0DWHULDO
       SURGXFHG WR 'U 5RZH E\ 'HIHQGDQW5HVSRQGHQWV ZLOO VLPXOWDQHRXVO\ EH SURGXFHG
       WR FRXQVHO IRU 3ODLQWLII3HWLWLRQHUV &RXQVHO IRU 3ODLQWLII3HWLWLRQHUV DUH QRW
       SHUPLWWHG WR GLVFORVH 3URWHFWHG 0DWHULDO WR DQ\ RWKHU SHUVRQV :KHQ WKH $FWLRQ KDV
       EHHQ WHUPLQDWHG FRXQVHO IRU 3ODLQWLII3HWLWLRQHUV PXVW FRPSO\ ZLWK WKH SURYLVLRQV
      RI VHFWLRQ  EHORZ ),1$/ ',6326,7,21  3URWHFWHG 0DWHULDO PXVW EH VWRUHG
      DQG PDLQWDLQHG DW D ORFDWLRQ DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV
      OLPLWHG WR WKH SHUVRQV DXWKRUL]HG XQGHU WKLV 2UGHU
  

          3527(&7(' 0$7(5,$/ 68%32(1$(' 25 25'(5(' 352'8&('
      ,1 27+(5 /,7,*$7,21
            ,I 'U 5RZH LV VHUYHG ZLWK D VXESRHQD RU D FRXUW RUGHU LVVXHG LQ RWKHU
      OLWLJDWLRQ WKDW FRPSHOV GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV
      $FWLRQ DV ³&21),'(17,$/´ 'U 5RZH PXVW
                  D SURPSWO\ QRWLI\ LQ ZULWLQJ 'HIHQGDQW5HVSRQGHQWV¶ FRXQVHO 6XFK
      QRWLILFDWLRQ ZLOO LQFOXGH D FRS\ RI WKH VXESRHQD RU FRXUW RUGHU
                  E SURPSWO\ QRWLI\ LQ ZULWLQJ WKH SDUW\ ZKR FDXVHG WKH VXESRHQD RU RUGHU
      WR LVVXH LQ WKH RWKHU OLWLJDWLRQ WKDW VRPH RU DOO RI WKH PDWHULDO FRYHUHG E\ WKH
      VXESRHQD RU RUGHU LV VXEMHFW WR WKLV 3URWHFWLYH 2UGHU 6XFK QRWLILFDWLRQ ZLOO LQFOXGH
      D FRS\ RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG
                  F FRRSHUDWH ZLWK UHVSHFW WR DOO UHDVRQDEOH SURFHGXUHV VRXJKW WR EH
      SXUVXHG E\ WKH 'HVLJQDWLQJ 3DUW\ ZKRVH 3URWHFWHG 0DWHULDO PD\ EH DIIHFWHG
            ,I 'HIHQGDQW5HVSRQGHQWV WLPHO\ VHHN D SURWHFWLYH RUGHU 'U 5RZH ZLOO QRW
      SURGXFH DQ\ LQIRUPDWLRQ GHVLJQDWHG LQ WKLV DFWLRQ DV ³&21),'(17,$/´ EHIRUH D
                                                    
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 8 of 11 Page ID #:1608




       GHWHUPLQDWLRQ E\ WKH FRXUW IURP ZKLFK WKH VXESRHQD RU RUGHU LVVXHG XQOHVV WKH
       3DUW\ KDV REWDLQHG 5HVSRQGHQWV¶ SHUPLVVLRQ 5HVSRQGHQWV ZLOO EHDU WKH EXUGHQ DQG
       H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKDW FRXUW RI LWV FRQILGHQWLDO PDWHULDO DQG QRWKLQJ LQ
       WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV DXWKRUL]LQJ RU HQFRXUDJLQJ 'U 5RZH WR
       GLVREH\ D ODZIXO GLUHFWLYH IURP DQRWKHU FRXUW
   

           81$87+25,=(' ',6&/2685( 2) 3527(&7(' 0$7(5,$/
             ,I 'U 5RZH OHDUQV WKDW E\ LQDGYHUWHQFH RU RWKHUZLVH KH KDV GLVFORVHG
       3URWHFWHG 0DWHULDO WR DQ\ SHUVRQ RU LQ DQ\ FLUFXPVWDQFH QRW DXWKRUL]HG XQGHU WKLV
      6WLSXODWHG 3URWHFWLYH 2UGHU 'U 5RZH PXVW LPPHGLDWHO\ QRWLI\ LQ ZULWLQJ WKH
      'HIHQGDQW5HVSRQGHQWV RI WKH XQDXWKRUL]HG GLVFORVXUHV
  

         0,6&(//$1(286
             5LJKW WR )XUWKHU 5HOLHI 1RWKLQJ LQ WKLV 2UGHU DEULGJHV WKH ULJKW RI DQ\
      SHUVRQ WR VHHN LWV PRGLILFDWLRQ E\ WKH &RXUW LQ WKH IXWXUH
             5LJKW WR $VVHUW 2WKHU 2EMHFWLRQV %\ VWLSXODWLQJ WR WKH HQWU\ RI WKLV
      3URWHFWLYH 2UGHU 'HIHQGDQW5HVSRQGHQWV GR QRW ZDLYH DQ\ ULJKW WKH\ RWKHUZLVH
      ZRXOG KDYH WR REMHFW WR GLVFORVLQJ RU SURGXFLQJ DQ\ LQIRUPDWLRQ RU LWHP RQ DQ\
      JURXQG QRW DGGUHVVHG LQ WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU 6LPLODUO\ 'HIHQGDQW
      5HVSRQGHQWV GR QRW ZDLYH DQ\ ULJKW WR REMHFW RQ DQ\ JURXQG WR XVH LQ HYLGHQFH RI
      DQ\ RI WKH PDWHULDO FRYHUHG E\ WKLV 3URWHFWLYH 2UGHU
             )LOLQJ 3URWHFWHG 0DWHULDO 3URWHFWHG 0DWHULDO PD\ RQO\ EH ILOHG XQGHU
      VHDO SXUVXDQW WR D FRXUW RUGHU DXWKRUL]LQJ WKH VHDOLQJ RI WKH VSHFLILF 3URWHFWHG
      0DWHULDO DW LVVXH ,I D 3DUW\¶V UHTXHVW WR ILOH 3URWHFWHG 0DWHULDO XQGHU VHDO LV GHQLHG
      E\ WKH &RXUW WKHQ 'U 5RZH PD\ ILOH WKH LQIRUPDWLRQ LQ WKH SXEOLF UHFRUG XQOHVV
      RWKHUZLVH LQVWUXFWHG E\ WKH &RXUW
  

  
                                                   
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 9 of 11 Page ID #:1609




          ),1$/ ',6326,7,21
             $IWHU WKH ILQDO GLVSRVLWLRQ RI WKLV $FWLRQ DV GHILQHG LQ SDUDJUDSK  ZLWKLQ 
       GD\V RI D ZULWWHQ UHTXHVW E\ WKH 'HVLJQDWLQJ 3DUW\ DOO 3URWHFWHG 0DWHULDO PXVW EH
       UHWXUQHG WR WKH 3URGXFLQJ 3DUW\ RU GHVWUR\HG $V XVHG LQ WKLV VXEGLYLVLRQ ³DOO
       3URWHFWHG 0DWHULDO´ LQFOXGHV DOO FRSLHV DEVWUDFWV FRPSLODWLRQV VXPPDULHV DQG DQ\
       RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO :KHWKHU WKH
       3URWHFWHG 0DWHULDO LV UHWXUQHG RU GHVWUR\HG 'U 5RZH DQG FRXQVHO IRU 3ODLQWLII
       3HWLWLRQHUV PXVW FRQILUP LQ ZULWLQJ WR FRXQVHO IRU WKH 'HIHQGDQW5HVSRQGHQWV E\ WKH
       GD\ GHDGOLQH WKDW  DOO WKH 3URWHFWHG 0DWHULDO ZDV UHWXUQHG RU GHVWUR\HG DQG 
      WKH\ KDYH QRW UHWDLQHG DQ\ FRSLHV DEVWUDFWV FRPSLODWLRQV VXPPDULHV RU DQ\ RWKHU
      IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO 1RWZLWKVWDQGLQJ WKLV
      SURYLVLRQ 'U 5RZH LV HQWLWOHG WR UHWDLQ DQ DUFKLYDO FRS\ RI KLV UHSRUW DV ZHOO DV KLV
      QRWHV DQG ZRUN SURGXFW HYHQ LI VXFK PDWHULDOV FRQWDLQ 3URWHFWHG 0DWHULDO $Q\
      VXFK DUFKLYDO FRSLHV WKDW FRQWDLQ RU FRQVWLWXWH 3URWHFWHG 0DWHULDO UHPDLQ VXEMHFW WR
      WKLV 3URWHFWLYH 2UGHU DV VHW IRUWK LQ 6HFWLRQ  '85$7,21 
  

         $Q\ ZLOOIXO YLRODWLRQ RI WKLV 2UGHU PD\ EH SXQLVKHG E\ FLYLO RU FULPLQDO
      FRQWHPSW SURFHHGLQJV ILQDQFLDO RU HYLGHQWLDU\ VDQFWLRQV UHIHUHQFH WR GLVFLSOLQDU\
      DXWKRULWLHV RU RWKHU DSSURSULDWH DFWLRQ DW WKH GLVFUHWLRQ RI WKH &RXUW
  

  

  

  

  

  

  

  

  
                                                    
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 10 of 11 Page ID #:1610




          $ FRS\ RI 'U 5RZH¶V DJUHHPHQW DQG DFNQRZOHGJHPHQW WR EH ERXQG E\ WKH
       SURYLVLRQV RI WKLV VWLSXODWLRQ LV DWWDFKHG DV ([KLELW $ WR WKH SDUWLHV¶ 6HFRQG
       6WLSXODWHG 3URWHFWLYH 2UGHU UH 3URGXFWLRQ RI ,QPDWH +HDOWK 5HFRUGV WR &RXUW
       $SSRLQWHG 1HXWUDO
    

       ,7 ,6 62 67,38/$7(' 7+528*+ &2816(/ 2) 5(&25'
    

    
        '$7(' $XJXVW                 %LUG 0DUHOOD %R[HU :ROSHUW 1HVVLP
                                             'URRNV /LQFHQEHUJ 5KRZ 3&
    
                                             %\      /s/ Naeun Rim
   
                                                               1DHXQ 5LP
                                                 $WWRUQH\V IRU 3ODLQWLII3HWLWLRQHUV
   
        '$7(' $XJXVW                3HWHU - (OLDVEHUJ
                                          3HWHU %LEULQJ
                                          $&/8 )RXQGDWLRQ RI 6RXWKHUQ &DOLIRUQLD
                                           %\         /s/ Peter Bibring
   
                                                                  3HWHU %LEULQJ
                                                   $WWRUQH\V IRU 3ODLQWLII3HWLWLRQHUV
   

   

   

   

   

   

   

   

   

   

   

   
                                                   
Case 2:20-cv-04451-MWF-MRW Document 72 Filed 08/21/20 Page 11 of 11 Page ID #:1611



        '$7(' $XJXVW                  'RQDOG 6SHFWHU
                                             6DUD 1RUPDQ
                                              3ULVRQ /DZ 2IILFH
    

                                             %\         /s/ Donald Specter
                                                                  'RQDOG 6SHFWHU
                                                   $WWRUQH\V IRU 3ODLQWLII3HWLWLRQHUV
    
        '$7(' $XJXVW                  1,&2/$ 7 +$11$
                                             8QLWHG 6WDWHV $WWRUQH\
                                              '$9,' 0 +$55,6
                                             $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                              &KLHI &LYLO 'LYLVLRQ
                                             -2$11( 6 26,12))
                                              $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                             &KLHI *HQHUDO &LYLO 6HFWLRQ
   

   
                                                 /s/ Keith M. Staub
                                              .(,7+ 0 67$8%
                                            &+81* + +$1
                                              '$1,(/ $ %(&.
                                            -$60,1 <$1*
                                              3$8/ % *5((1
   

                                            $WWRUQH\V IRU 'HIHQGDQW5HVSRQGHQWV
   
                3XUVXDQW WR /RFDO 5XOH    WKH ILOHU DWWHVWV WKDW DOO VLJQDWRULHV OLVWHG
      DQG RQ ZKRVH EHKDOI WKH ILOLQJ LV VXEPLWWHG FRQFXU LQ WKH ILOLQJ¶V FRQWHQW DQG KDYH
        DXWKRUL]HG WKH ILOLQJ
   

   

   

      )25 *22' &$86( 6+2:1 ,7 ,6 62 25'(5('
   

   

             $XJXVW  
        '$7('BBBBBBBBBBBBBBB                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                     +21 0,&+$(/ 5 :LOQHU
                                                   8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
   

   

   
                                                    
